Citation Nr: 0026116	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to the assignment of a higher initial 
disability rating for post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling, for the period April 
8, 1996 to May 14, 1997. 

2.  Entitlement to the assignment of a higher initial 
disability rating for post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling, after May 14, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in May 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which, in pertinent part, 
granted service connection for PTSD and assigned a 10 percent 
disability rating.

The Board notes that this matter was previously before the 
Board in October 1998, at which time the case was remanded to 
the RO for additional development.  The additional 
development having been completed, the case is again before 
the Board for appellate review.  However, for the reasons set 
forth herein, further development on REMAND is required 
before the Board may undertake appellate review on the issue 
of entitlement to the assignment of an initial disability 
rating in excess of 10 percent for PTSD after May 14, 1997. 


FINDING OF FACT

The veteran's PTSD was productive of considerable social and 
industrial impairment for the period April 8, 1996 to May 14, 
1997.




CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent 
disability rating for PTSD, for the period April 8, 1996 to 
May 14, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.125-4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.125-4.130, Diagnostic Codes 9411, 
9440 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for PTSD, and, as such, the claim for a higher rating is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Since this is an appeal of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice know as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes a VA examination, VA treatment 
records, the veteran's written statements, and a transcript 
of the veteran's RO hearing testimony, the Board finds that 
with respect to the time period of April 8, 1996 to May 14, 
1997, the record as it stands is adequate to allow for 
equitable review of the veteran's higher rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In accordance with a May 1996 rating decision, the RO 
initially denied the veteran's claim of entitlement to 
service connection for PTSD.  However, the veteran filed a 
timely notice of disagreement (NOD) in March 1997.  Pursuant 
to a June 1997 RO rating decision, the veteran was granted 
service connection for PTSD and assigned a 10 percent 
disability rating, effective March 25, 1997.  In a July 1997 
rating decision, the RO granted the veteran an earlier 
effective date for his 10 percent disability rating, 
effective April 8, 1996. 

The post-service medical records begin with a June 1996 
clinical record showing the veteran was admitted for 
marijuana and heroine use; the diagnoses were narcotics 
dependence and rule out PTSD.  A December 1996 treatment 
record shows the veteran was diagnosed with chronic PTSD and 
heroine dependency.  A January 1997 VA treatment record 
recounts that the veteran claimed not to be using drugs, but 
complained of suffering from flashbacks, anxiety, 
hypervigilance, intrusive thoughts, and of not being able to 
sit still; the diagnosis was chronic PTSD.  A February 1997 
VA treatment record recites the veteran's complaints of 
nightmares and flashbacks; the diagnosis was PTSD.  A March 
1997 VA treatment record notes that the veteran reported 
episodes of instability, anger, flashbacks, intrusive 
thoughts, sleep impairment, and depression.  He also reported 
that he avoids people, has no friends, isolates himself, and 
has trouble functioning in a competitive environment, causing 
him to miss work a lot.  The diagnosis was PTSD, chronic, 
severe.  

A May 1997 VA Compensation and Pension Social Survey report 
notes that the veteran has been employed by the U.S. Post 
Office.  It was also reported that the veteran had been 
suffering from flashbacks and nightmares related to his 
wartime experience for years.

A May 1997 VA psychiatric examination report notes that the 
veteran has been employed by the U.S. Post Office for the 
prior 12 years, has divorced and remarried, goes fishing, and 
plays basketball with a group of friends.  The veteran's 
post-service psychiatric history was recited.  The veteran 
reported he was not using heroine or alcohol, but that he 
used marijuana occasionally.  The examiner reported that the 
veteran was late to the appointment, but was dressed 
appropriately.  He was unshaven, looked tired, talked very 
softly, and appeared in a moderately depressed mood.  
Although the veteran appeared have some memory and 
concentration problems, he was otherwise oriented and 
coherent.  The veteran also complained of lack of sleep and 
nightmares, which disturb his wife and daughter.  Sleep 
disturbance was indicated; the examiner commented that the 
veteran said he had not slept for two days, and he looked it.  
He was fearful of becoming violent, as he reported thoughts 
of hurting others.  The veteran was hypervigilant and 
avoidant.  He reported not being able to work a full pay 
period for over a year, but that they have been lenient with 
him at work.  The diagnosis was PTSD with a global assessment 
of functioning score (GAF) of 52.  The examiner opined that 
the veteran "is moderately to severely impaired in reference 
to his employability, and his service experience has 
definitely negatively influence his work capacity (did not 
work for 1 year after military).  His social impairment is 
considered moderately impaired."  

Leave records from the veteran's employer show that, for the 
period November 1997 to December 1998, the veteran had taken 
extensive sick leave, often arrived to work late, and was 
occasionally AWOL.  

In his March 1998 hearing testimony, the veteran contended 
that he has been receiving regular treatment and therapy from 
VA Medical Center in St. Louis, once or twice every month, 
and that he has been suffering from increased symptoms of 
nightmares, sleep impairment, flashbacks, fatigue, lack of 
motivation and concentration, depression, anger, and 
nervousness.  He maintained that the medication he has been 
prescribed has been ineffective.  The veteran also testified 
that he lacks a social life, and that even the relationship 
with his family has become strained.  Moreover, his symptoms 
cause him to take large amounts of leave, which he contends 
is jeopardizing his job at the Post office.  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this case has 
been pending since April 1996, the veteran's claim for the 
assignment of a higher initial disability rating for PTSD 
will be considered under the criteria in effect prior to and 
after November 7, 1996.  The new criteria are only applicable 
for subsequent to, November 7, 1996, while the old criteria 
may be applied both prior to, and after, November 7, 1996.

Prior to November 7, 1996, a 10 percent disability rating for 
PTSD was for assignment when symptoms were less than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating for PTSD was for 
assignment when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating for 
PTSD was for assignment when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating was for assignment when 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in Hood 
v. Brown, 4 Vet. App. 301 (1993), the Court stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, where as the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of VA concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C. § 7104(c) (West1991).  

Under the revised criteria, a 10 percent disability rating is 
for assignment when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during times of stress, or when symptoms are controlled 
by continuous medication.  A 30 percent disability rating is 
for assignment when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability rating 
is for assignment for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when the disorder is 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440 (1999).

After review of the evidence of record and the applicable 
laws and regulations, the Board concludes that under the old 
rating criteria, the veteran's PTSD symptomatology is 
consistent with a 50 percent disability rating, from April 8, 
1996 (the effective date of the grant of service connection 
for PTSD) through May 14, 1997 (the date of the most recent 
VA examination report, and the most recent medical evidence 
available on file).  The issue of whether the veteran is 
entitled to a disability rating in excess of 50 percent after 
May 14, 1997, will be addressed in the REMAND portion of the 
decision.

The Board's conclusion that a 50 percent disability rating is 
warranted for the period April 8, 1996 to May 14, 1997 is 
supported by the medical evidence of record, which shows that 
for the period June 1996 to March 1997, the veteran was seen 
multiple times for his complaints of nightmares, sleep 
impairment, flashbacks, intrusive thoughts, depression, 
anger, anxiety, hypervigilance, social isolation, and 
difficulty at work.  Moreover, during this time period, the 
veteran was diagnosed multiple times with chronic and/or 
severe PTSD.  

More importantly, the May 1997 VA examination report 
demonstrates that the veteran was suffering from significant 
symptoms that caused moderate to severe impairment socially 
and industrially.  The veteran was objectively observed to be 
suffering from sleep impairment, lack of concentration, 
memory loss, depressed mood, hypervigilance, and social 
isolation.  The examiner assigned a GAF of 52 in association 
with the his opinion that the veteran suffered from PTSD, 
causing him to be "severely impaired with regard to 
employability" and resulting in moderate social impairment.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (hereinafter "DSM-IV"), a GAF of 
51-60 indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."

In consideration of the above evidence, the Board finds that 
the veteran's symptoms more closely approximate the symptoms 
of considerable industrial and social impairment contemplated 
by the old rating criteria for a 50 percent disability 
rating.  The Board further finds, however, that the 
assignment for a 70 percent rating under the old criteria is 
not warranted.  The conclusion is based on the evidence, 
which demonstrates that: the veteran's social impairment is 
moderate rather than severe; and, although the examiner 
opined that the veteran was suffering from severe impairment 
of employability, the evidence otherwise reveals that the 
veteran has been able to maintain stable employment, albeit 
with difficulty and on the condition that he has been able to 
take substantial leave time.

Parenthetically, the Board finds that under the new schedular 
criteria, the assignment of 30 percent rating would be 
appropriate, as there was no evidence of the presence of 
certain symptoms outlined in the revised schedular criteria 
for a 50 percent disability rating.  Specifically there was 
no evidence of the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.

In sum, the Board finds that under the old criteria of 
Diagnostic Code 9411, the PTSD symptoms exhibited by the 
veteran are productive of considerable social and industrial 
impairment consistent with a 50 percent rating, for the 
period April 8, 1996 to May 14, 1997.  The Board finds, 
however, that the preponderance of the evidence is against 
the assignment of disability rating in excess of 50 percent 
for the veteran's PTSD.  In this regard, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a favorable resolution of the 
appeal. 

In addition, the Board finds, as did the RO, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
has considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2, and finds that there has been no 
showing by the veteran that his PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 50 percent schedular rating for PTSD is 
warranted under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), for the period April 8, 1996 to 
May 14, 1997.  To this extent, the appeal is granted. 


REMAND

As previously noted, the veteran's March 1998 RO hearing 
transcript includes testimony indicating that he has been 
receiving regular psychiatric treatment and therapy from VA 
Medical Center in St. Louis, once or twice every month, since 
March 1997.  The veteran requested that such records be 
obtained and associated with the claims file.  In April 1998, 
the record reflects that the RO made one request for such 
records, for which there was apparently no response.  
Furthermore, the Board notes that the employment records 
showing extensive sick leave for the period November 1997 to 
December 1998 tends to corroborate the veteran's contentions 
that he continues to suffer substantial, if not increasing 
symptomatology, requiring continued treatment.  

In consideration of the fact that the veteran's claim for the 
initial assignment of a disability rating for PTSD is well 
grounded under 38 U.S.C.A. § 5107(a) (See also Shipwash 8 
Vet. App. at 224) and that the evaluation of the claim must 
take into account the severity of the disability by assigning 
separate ratings for separate periods of time based on the 
facts found pursuant to Fenderson, the Board finds that 
additional development is required to determine the proper 
disability rating to be assigned after May 14, 1997.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any pertinent VA 
medical records for the period March 1997 
through the present. 

2.  The veteran should then be scheduled 
for a comprehensive VA psychiatric 
examination to evaluate the severity of 
his service-connected PTSD.  The 
examination should be in compliance with 
the Diagnostic and Statistical Manual of 
Psychiatric Disorders, Fourth Edition, of 
the American Psychiatric Association 
(DSM-IV), including the assignment of a 
Global Assessment of Functioning Score 
(GAF).  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished, 
and all psychiatric findings should be 
reported so as to allow for application 
of pertinent rating. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  If the decision rendered 
remains adverse to the veteran, the case 
should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure that all medical 
evidence is made of record, to assist the veteran, and to 
ensure an adequate medical record for appellate review. The 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he is 
further notified.  The veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 
- 9 -


- 1 -


